Exhibit 10.2

SNAP-ON INCORPORATED

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT is granted by SNAP-ON INCORPORATED (the
“Company”) to each individual receiving and accepting the offer contained in the
Performance Share and Restricted Stock Unit Offer Letter (each such person being
known as a “Key Employee”) pursuant to the Company’s 2011 Incentive Stock and
Awards Plan (the “Plan”).

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its stockholders for its officers and other key employees to
have an incentive tied to the price of Common Stock of the Company in order that
they will have a greater incentive to work for and manage the Company’s affairs
in such a way that its shares may become more valuable; and

WHEREAS, the Company has determined to grant Key Employees Restricted Stock
Units pursuant to the terms of the Plan and this Agreement;

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Key Employee, the Company and the Key Employee hereby agree as
follows:

 

1.

Restricted Stock Units.

The Company hereby awards to the Key Employee the number of restricted stock
units (the “Restricted Stock Units”) set forth in the Performance Share and
Restricted Stock Unit Offer Letter (the “Offer”) under the column titled
“Quantity Granted” (hereinafter the “Grant Number.”) The Restricted Stock Units
granted under this Agreement are units that will be reflected in a book account
maintained by the Company until they become vested or have been forfeited. This
award is subject to the terms and conditions of this Agreement and the Plan,
including the terms and conditions of the Plan applicable to Performance Units.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Plan.

 

2.

Restricted Period.

 

  (a)

The Restricted Stock Units are subject to vesting over a three-year period,
which is referred to as the “Restricted Period.” In the first year of the
Restricted Period, the Company’s performance will be measured in accordance with
Section 3 and the number of Restricted Stock Units that are eligible for vesting
under Section 4 will be determined. The Restricted Stock Units will become
vested and earned if the Key Employee continues in employment through the
remainder of the Restricted Period or terminates employment as described in
Section 4(b). If the Key Employee terminates employment during the Restricted
Period for any other reason, then Key Employee’s right to the Restricted Stock
Units will be forfeited on the date of such termination of employment.

 

1



--------------------------------------------------------------------------------

  (b)

During the Restricted Period, the Key Employee will not have any right to vote
the Restricted Stock Units. The Key Employee will not be deemed a stockholder of
the Company with respect to any of the Restricted Stock Units. The Restricted
Stock Units may not be sold, assigned, transferred, pledged, encumbered or
otherwise disposed of prior to vesting.

 

  (c)

After the Restricted Period, the Key Employee shall receive a cash payment from
the Company equal to any cash dividends paid with respect to the number of
shares of Common Stock relating to the Restricted Stock Units that are earned
hereunder.

 

  (d)

Within forty-five days after the end of the three-year Restricted Period, the
Company shall issue the Key Employee one share of Common Stock for each
Restricted Stock Unit which becomes vested.

 

  (e)

Notwithstanding the foregoing, in the event of the Key Employee’s death,
Disability or Retirement in accordance Section 4(b), the Key Employee’s death,
Disability or Retirement shall be deemed the end of the Restricted Period and
the Company shall issue the Key Employee within forty-five days of such death,
Disability or Retirement one share of Common Stock for each Restricted Stock
Unit which becomes vested.

 

3.

Performance Condition for the Restricted Stock Units.

The number of Restricted Stock Units that are eligible for vesting under
Section 4 will be based upon the following performance conditions:

 

  (a)

The performance condition for the Restricted Stock Units is dependent upon
performance relative to operating income and RONAEBIT goals for fiscal year
2012. The threshold, target and maximum goals for operating income and RONAEBIT
during fiscal year 2012 are as shown on Exhibit 1, and the Restricted Stock
Units which become eligible for vesting will be determined in accordance with
the performance matrix attached hereto as Exhibit 1 based on actual performance
of the Company relative to the goals subject to the terms attached hereto as
Exhibit 2. As soon as practicable after the Company’s audited financial
statements for fiscal 2012 are available to the Committee, the Committee shall
calculate the Company’s operating income and RONAEBIT data for such year in
accordance with the terms attached hereto as Exhibit 2. The Committee shall then
plot the operating income and RONAEBIT data on the performance matrix. The
resulting position on the matrix shall determine the percentage of the
Restricted Stock Units that will become eligible for vesting under Section 4;
provided that prior to a Change of Control the Committee, in its discretion, may
reduce the number of shares eligible for vesting if the Committee determines
that such reduction is appropriate, taking into consideration such factors as
the Committee deems relevant. The Company shall promptly communicate the number
of shares eligible for vesting to each Key Employee.

 

2



--------------------------------------------------------------------------------

  (b)

Unless the Key Employee has previously forfeited such Restricted Stock Units, if
the position on the matrix reflects a percentage greater than zero, then the
number of Restricted Stock Units eligible for vesting under Section 4 shall be
equal to the product of such percentage and the Grant Number. Upon the
Committee’s determination as provided above, the Key Employee will forfeit the
right to receive the remaining Restricted Stock Units. If the position on the
matrix reflects a percentage of zero, then all Restricted Stock Units shall be
forfeited.

 

  (c)

If any calculation would result in a fraction, any fraction of 0.5 or greater
will be rounded to one, and any fraction of less than 0.5 will be rounded to
zero.

 

4.

Employment Condition for the Restricted Stock Units.

Subject to the terms and conditions set forth herein,

 

  (a)

Except as provided in (b) below and in addition to any rights of the Company
under Section 5, the Key Employee will immediately forfeit the right to receive
Restricted Stock Units as to which the Committee has not made its vesting
determination under Section 3, if the Key Employee terminates employment with
the Company and its subsidiaries prior to the end of the Restricted Period.
Absence of the Key Employee on leave approved by a duly elected officer of the
Company, other than the Key Employee, shall not be considered a termination of
employment during the period of such leave.

 

  (b)

Notwithstanding the foregoing, in the case of termination of employment in the
second or third year of the Restricted Period as a result of death, Disability
(as defined below) or Retirement (as defined below), the Key Employee (or
Beneficiary) will become vested in the number of Restricted Stock Units
determined under Section 3 multiplied by a fraction representing the portion of
the three-year period that elapsed before the termination of the Key Employee’s
employment.

 

  (c)

Subject to any rights of the Company under Section 5, the Key Employee will
become vested in the number of Restricted Stock Units determined under Section 3
if the Key Employee continues in employment with the Company or its subsidiaries
through the end of the Restricted Period. Absence of the Key Employee on leave
approved by a duly elected officer of the Company, other than the Key Employee,
shall not be considered a termination of employment during the period of such
leave.

 

  (d)

Whether or not a divestiture of a subsidiary, division or other business unit
(including through the formation of a joint venture) results in termination of
employment with the Company and its subsidiaries will be at the discretion of
the Committee, which discretion the Committee may exercise on a case by case
basis.

 

3



--------------------------------------------------------------------------------

  (e)

As used herein,

 

  (i)

“Disability” means a medically-determinable physical or mental condition that is
expected to be permanent and that results in the Key Employee being unable to
perform one or more of the essential duties of the Key Employee’s occupation or
a reasonable alternative offered by the Company or its subsidiaries, all as
determined by the Committee or any successor to such committee that administers
the Plan (as the same may be amended).

 

  (ii)

“Retirement” means termination of employment from the Company and its
subsidiaries on or after satisfying the early or normal retirement age and
service conditions specified in the retirement policy or retirement plan of the
Company or one of its subsidiaries applicable to such Key Employee as in effect
at the time of such termination.

 

5.

Detrimental Activity.

 

  (a)

Activity During Employment. If, prior to termination of the Key Employee’s
employment with the Company or during the one-year period following termination
of the Key Employee’s employment with the Company, the Company becomes aware
that, prior to termination, the Key Employee had engaged in detrimental
activity, then the Committee in its sole discretion, for purposes of this
Agreement, may characterize or recharacterize termination of the Key Employee’s
employment as a termination to which this Section 5 applies and may determine or
redetermine the date of such termination, and the Key Employee’s rights with
respect to the Grant shall be determined in accordance with the Committee’s
determination.

 

  (b)

Activity Following Termination. If, within the six-month period following the
Key Employee’s termination of employment with the Company, the Company becomes
aware that the Key Employee has engaged in detrimental activity subsequent to
termination, then the Key Employee’s rights with respect to the Grant shall be
determined in accordance with any determination by the Committee under this
Section 5.

 

  (c)

Remedies. If the Key Employee has engaged in detrimental activity as described
in subsections (a) and (b), then the Committee may, in its discretion, declare
that the Key Employee has forfeited the Grant in whole or in part and cause the
Company to assume possession of any or all property held in escrow in respect of
the Grant in its own right and/or cause the Key Employee to return any cash or
property actually realized by the Key Employee (directly or indirectly) in
respect of the Grant, in each case whether or not the Committee has made a
vesting determination under Section 3 in respect thereof before or after the
date the Key Employee engaged in the detrimental activity or before or after the
date of termination as determined or redetermined under subsection (a).

 

4



--------------------------------------------------------------------------------

  (d)

Allegations of Activity. If an allegation of detrimental activity by the Key
Employee is made to the Committee, then the Committee may suspend the Key
Employee’s rights in respect of the Grant to permit the investigation of such
allegation.

 

  (e)

Definition of “Detrimental Activity.” For purposes of this Agreement,
“detrimental activity” means activity that is detrimental to the interests of
the Company or any of its subsidiaries, including but not limited to situations
where the Key Employee (i) divulges trade secrets of the Company, proprietary
data or other confidential information relating to the Company or to the
business of the Company or any subsidiaries, (ii) enters into employment with a
competitor under circumstances suggesting that the Key Employee will be using
confidential information of the Company to compete with the Company, (iii) uses
the Company’s confidential or proprietary information obtained during the course
of his or her prior employment with the Company for his or her own purposes,
such as for the solicitation of business and competition with the Company,
(iv) is determined to have engaged (whether or not prior to termination due to
retirement) in either gross misconduct or criminal activity harmful to the
Company, (v) takes any action that materially harms the business interests,
reputation or goodwill of the Company and/or its subsidiaries or (vi) fails to
comply with lawful instruction of the board and in any such case the act or
failure to act shall have been determined by the board to be materially harmful
to the company, financially or otherwise.

 

6.

Change in Control.

In the event of a Key Employee’s Termination of Employment following a Change of
Control,

 

  (a)

If the Termination of Employment occurs in the first year of the Restricted
Period, the Company shall issue the Key Employee one share of Common Stock for
each Restricted Stock Unit that could become vested, assuming performance at
maximum levels.

 

  (b)

If the Termination of Employment occurs in the second or third year of the
Restricted Period, the Company shall issue the Key Employee one share of Common
Stock for each Restricted Stock Unit that is eligible to become vested based
upon actual performance in the first year of the Restricted Period.

 

7.

Tax Withholding; Repurchase.

 

  (a)

It shall be a condition of the obligation of the Company to issue Restricted
Stock Units to the Key Employee or the Beneficiary, and the Key Employee agrees,
that the Key Employee shall pay to the Company, upon its demand, such amount as
may be requested by the Company for the purpose of satisfying its liability to
withhold federal, state, or local income or other taxes incurred by reason of
the award or as a result of the vesting hereunder or shall provide evidence
satisfactory to the Company that the Company has no liability to withhold.

 

5



--------------------------------------------------------------------------------

  (b)

At each time the Company is obligated to issue Common Stock to the Key Employee
or the Beneficiary, the Key Employee or the Beneficiary, as the case may be, may
elect to have the Company repurchase up to 45% of the Common Stock to be so
issued or released at a price equal to the Fair Market Value (as defined below)
on the Tax Date (as defined below). The election must be delivered to the
Company thirty days prior to the end of the Restricted Period. If the number of
shares so determined shall include a fractional share, then the Company shall
not be obligated to repurchase such fractional share. All elections shall be
made in a form acceptable to the Company. As used herein, (i) “Tax Date” means
the date on which the Key Employee must include in his or her gross income for
tax purposes the fair market value of the Common Stock and (ii) “Fair Market
Value” means the per share closing price on the date in question in the
principal market in which the Common Stock is then traded or, if no sales of
Common Stock have taken place on such date, the closing price on the most recent
date on which selling prices were quoted.

 

8.

Beneficiary. The person who the Key Employee designates in writing to the
Committee as his or her beneficiary shall be referred to as the “Beneficiary”
and shall be entitled to receive the Restricted Stock Units that vest following
the death of the Key Employee. The Key Employee may from time to time revoke or
change his or her Beneficiary without the consent of any prior Beneficiary by
filing a new designation with the Committee. The last such designation that the
Committee receives shall be controlling; provided, however, that no designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Key Employee’s death, and in no event shall any
designation be effective as of a date prior to such receipt. If no such
Beneficiary designation is in effect at the time of the Key Employee’s death, or
if no designated Beneficiary survives the Key Employee or if such designation
conflicts with law, then the Key Employee’s estate shall be entitled to receive
the Restricted Stock Units that vest following the death of the Key Employee. If
the Committee is in doubt as to the right of any person to receive such
Restricted Stock Units, then the Company may retain such Restricted Stock Units,
without liability for any interest thereon, until the Committee determines the
person entitled thereto, or the Company may deliver such Restricted Stock Units
to any court of appropriate jurisdiction, and such delivery shall be a complete
discharge of the liability of the Company therefor.

 

9.

Adjustments in Event of Change in Capitalization.

In the event of any Change in Capitalization, the Committee shall make such
adjustments in the Grant Number and the number of Restricted Stock Units under
this Agreement, or in the terms, conditions or restrictions of this Agreement,
as the Committee deems equitable; provided that in the absence of express action
by the Committee, adjustments that apply generally to Restricted Stock Units
granted under the Plan shall apply automatically to the Restricted Stock Units
under this Agreement.

 

10.

Powers of the Company Not Affected.

The existence of the Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any Change in Capitalization or
any change in its business, or any issue of bonds, debentures or stock having
rights or preferences equal, superior

 

6



--------------------------------------------------------------------------------

or affecting the Common Stock or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Nothing in this Agreement shall confer upon the
Key Employee any right to continue in the employment of the Company or interfere
with or limit in any way the right of the Company to terminate the Key
Employee’s employment at any time.

 

11.

Interpretation by Committee.

The Key Employee agrees that any dispute or disagreement that may arise in
connection with this Agreement shall be resolved by the Committee, in its sole
discretion, and that any interpretation by the Committee of the terms of this
Agreement or the Plan and any determination made by the Committee under this
Agreement or such plan may be made in the sole discretion of the Committee and
shall be final, binding, and conclusive.

 

12.

Miscellaneous.

 

  (a)

This Agreement shall be governed and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed therein
between residents thereof.

 

  (b)

The Company may amend or modify this Agreement at any time; provided that the
Key Employee must consent to such amendment or modification if the Committee
determines that such change would materially reduce the Key Employee’s benefits.

 

  (c)

The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

 

  (d)

Any notice, filing or delivery hereunder or with respect to the Grant shall be
given to the Key Employee at either his or her usual work location or work email
address or his or her home address as indicated in the records of the Company,
and shall be given to the Committee or the Company at 2801 80th Street, Kenosha,
Wisconsin 53143, Attention: Vice President—Human Resources. All such notices
shall be given by first class mail, postage pre paid, or by personal delivery or
by email to the Key Employee at his or her Company email address.

 

  (e)

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns and shall be binding upon and inure to the benefit of
the Key Employee, the Beneficiary and the personal representative(s) and heirs
of the Key Employee, except that the Key Employee may not transfer any interest
in any Restricted Stock Units prior to the release of the restrictions imposed
by Section 1.

 

  (f)

This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly.

 

7



--------------------------------------------------------------------------------

  (g)

This Agreement is subject to the terms of this Company’s clawback policy as it
may be in effect from time to time and any clawback requirements under law,
regulation or exchange rules.

 

8



--------------------------------------------------------------------------------

Exhibit 1

[Performance Matrix]

 

9



--------------------------------------------------------------------------------

Exhibit 2

[Definition of terms and rules for calculations]

 

10